Citation Nr: 0334916	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-22 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for Parkinson's disease, to 
include as a result of exposure to an herbicide agent.


REPRESENTATION

Appellant represented by:	Sharon A. Hatton, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active service from July 1970 to April 1972.  
He served in the Republic of Vietnam from July 1971 to March 
1972.  This case comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA was codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
implementing VA regulations were published and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

38 C.F.R. § 3.159(b)(1) (2003) recently was invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA).  The offending 
language in the regulation suggested that an appellant must 
respond to a VCAA notice within 30 days.  But the provision 
of the VCAA codified at 38 U.S.C.A. § 5301(a) requires that 
the appellant be provided a year to respond.  In its May 2002 
VCAA letter, the RO informed the veteran that if he did not 
respond within 60 days (i.e., by July 13, 2002), it would 
make a decision based on the evidence then in its possession.  
The RO also stated that if it received evidence submitted by 
the veteran after the date of the VCAA letter (i.e., May 13, 
2002), he might not be entitled to benefits before the date 
that evidence was received.  The 60-day allotted time period 
for responding is invalid for the same reasons as the 30-day 
response time mentioned in the PVA case cited above. 

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre-
existing service, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).

Some diseases are presumptively considered to have been 
incurred in or aggravated by service.  38 U.S.C.A. 
§ 1116(a)(1)(B) (2003) provides presumptive service 
connection on the basis of herbicide exposure for each 
disease, in addition to those enumerated in § 1116(a)(2), 
that VA determines, in regulations prescribed under this 
section, warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Those additional diseases 
are listed in 38 C.F.R. § 3.309(e) (2003).

Whenever VA determines, on the basis of sound medical and 
scientific evidence, that a positive association exists 
between (A) the exposure of humans to an herbicide agent, and 
(B) the occurrence of a disease in humans, VA shall prescribe 
regulations providing that a presumption of service 
connection is warranted for that disease for the purposes of 
this section.  38 U.S.C.A. § 1116(b)(1).

In making determinations for the purpose of this subsection, 
VA shall take into account (A) reports received by VA from 
the National Academy of Sciences under section 3 of the Agent 
Orange Act of 1991, and (B) all other sound medical and 
scientific information and analyses available to VA.  In 
evaluating any study for the purpose of making such 
determinations, VA shall take into consideration whether the 
results are statistically significant, are capable of 
replication, and withstand peer review.  
38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§ 1116(b)(3). 

VA has determined, on the basis of sound medical and 
scientific evidence, that a positive association does not 
exist between (A) the exposure of humans to an herbicide 
agent, and (B) Parkinson's disease and parkinsonism.  
See 68 Fed. Reg. 27630 - 27641, 27635-36 (2003).  Thus, 
although the veteran has been diagnosed with Parkinson's 
disease, as reflected in private medical records, and is 
presumed to have been exposed to toxic herbicides, as he 
served in the Republic of Vietnam during the Vietnam era, 
there is no presumption that his Parkinson's disease is 
associated with his exposure to an herbicide agent.  There 
remains for consideration, however, the issue of whether the 
veteran is entitled to service connection for Parkinson's 
disease on a direct incurrence basis, due to herbicide 
exposure.  Cf. Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 
1994) (veteran filing claim under Radiation Compensation Act 
may establish service connection presumptively or by showing 
disease was incurred during or aggravated by service).

In the present case, the veteran has submitted private 
medical records reflecting diagnoses of Parkinson's disease.  
Moreover, E. Muther, M.D., in a June 2002 letter, opined that 
it is "highly possible" that the veteran's exposure to 
Agent Orange "is a contributing factor in the etiology of 
his Parkinson's disease."  However, it is not clear upon 
what authority Dr. Muther based this conclusion as no 
clinical records or other supporting bases for this 
conclusion were included in the claims file.


Additionally, a VA medical opinion should be obtained to 
assist in determining whether the veteran's Parkinson's 
disease is related to the veteran's military service, to 
include as due to herbicide exposure while in Vietnam.  
38 U.S.C.A. § 5103A(d).

Moreover, the veteran specifically noted his treatment at two 
VA Medical Centers (VAMCs), and the records of these 
treatments should be obtained prior to the VA medical 
examination.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration: 

1.  Ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied, to include 
full compliance with the decisions in 
Quartuccio, Charles v. Principi, 16 Vet. 
App. 370 (2002); and PVA.  

2.  The veteran should be asked to 
provide information (names, dates, 
addresses, etc.) for any relevant 
treatment and diagnoses that he has 
received from private medical facilities 
since the June 2002 letter of Dr. Muther.  
The appropriate releases should be 
completed and returned.  Upon receipt of 
the appropriate releases, all private 
treatment records indicated, if any, 
should be requested and associated with 
the claims file.  If any request for 
private treatment records is 
unsuccessful, the veteran must be 
notified.  38 U.S.C.A. § 5103A(b)(2); 38 
C.F.R. § 3.159(e).

3.  The RO should obtain all VA treatment 
records from the Wilmington and Durham 
VAMCs.  Also, the veteran should be asked 
for the name of any other VA medical 
facility at which he received any 
relevant treatment and diagnoses.  All 
such records should be obtained 
and associate all received with the file.

5.  The RO must request that Dr. Muther 
provide the medical bases and supporting 
authority for his opinion that the 
veteran's current Parkinson's disease is 
related to herbicide exposure while in 
service.  Additionally, all pertinent 
examination and treatment records 
regarding the veteran should be obtained 
and associated with the claims file.

4.  After all additional evidence is 
obtained, the veteran should be afforded 
a VA neurological examination to 
determine the etiology of any Parkinson's 
disease found.  The claims folder must be 
made available to the examiner prior to 
the examination.  All necessary testing 
should be done and the examiner should 
review the results of any testing prior 
to completion of the examination report.  
The examiner should render an opinion as 
to whether it is as least as likely as 
not that any Parkinson's disease found is 
related to the veteran's period of 
military duty, to include exposure to an 
herbicide agent in Vietnam, as opposed to 
his post service exposure to lead and 
pesticides noted in Dr. Lasko's March 
2001 consultation report, or to some 
other source.  If the examiner cannot 
render an opinion without resort to 
speculation, it should be noted.  The 
opinion of Dr. Muther dated in June 2002 
should be reviewed and any 
inconsistencies between the findings of 
the VA physician and Dr. Muther should be 
explained.  A complete rationale for all 
opinions should be provided.  If an 
examination form is used to guide the 
examination, the submitted examination 
report should include the questions to 
which answers are provided.  Any report 
prepared should be typed.  

5.  Thereafter, the RO should 
readjudicate the claim.  If it continues 
to be denied, the veteran and his 
attorney should be issued a supplemental 
statement of the case and afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review in accordance with the 
time imitation set forth under 38 
U.S.C.A. § 5103.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals
	

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


